                                            December 3, 2020


By ECF and Email
Honorable Paul A. Engelmayer
United States District Judge
Eastern District of New York 1
40 Foley Square
New York, NY 10007


       Re: United States v. Lucio Celli, 19 Cr. 127 (PAE)

Your Honor:

       I write with the consent of the government and Pretrial Services respectfully to
request that Mr. Celli’s bond by modified to remove the term “no internet access” and
replace it with the following condition:

               No internet access unless explicitly authorized in advance by
               Pretrial Services for court appearances, Pretrial Supervision,
               or other matters deemed essential and appropriate by Pretrial
               Services. All internet access remains disallowed from Mr.
               Celli’s residence. Pretrial Services may authorize Mr. Celli to
               travel to a location for the purpose of accessing the internet in
               accordance with this and other terms of his release.

       This condition will permit Mr. Celli to use Skype from his brother’s house for the
December 15, 2020 conference with the Court. It will also allow him to travel to his
brother’s house to Facetime with Pretrial Services in lieu of in-person meetings if the
pandemic becomes more severe over the winter. And it provides Pretrial Services
discretion to authorize any other remote meeting (e.g., a doctor’s appointment) during the
pandemic.

       I have conferred with Pretrial Services Officer Michael Dorn and Assistant United

       1
           Sitting by designation.
Hon. Paul A. Engelmayer
United States District Judge
December 3, 2020
Page 2

States Attorney Anna Karamigios, and they consent to this modification. Thank you for
your consideration.

                                         Respectfully submitted,

                                          /s/ Benjamin Silverman
                                         Benjamin Silverman

cc: Counsel of record (by ECF)
    Pretrial Services Officer Michael Dorn (by email)
    Pretrial Services Officer Leo Barrios (by email)




         *5$17('7KH&RXUWZLOOFLUFXODWHDFFHVVLQIRUPDWLRQDWD
         ODWHUGDWH7KH&OHUNRI&RXUWLVUHTXHVWHGWRWHUPLQDWHWKH
         PRWLRQDW'NW1R
                                                             
                                    SO ORDERED.

                                                        
                                                __________________________________
                                                      PAUL A. ENGELMAYER
                                                      United States District Judge
